Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Claim Objections
Claims 13, 28, 30 and 31 are objected to because of the following informalities:  “a transducer” on line 3 of claim 13 should be corrected as –the transducer--.  “cross-filtering” in claims 28, 30 and 31 should be corrected as –cross-over filtering--. See claim 26. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-13, 17-22, 24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Alderson et al. (hereafter Alderson; US 20130287218 A1) in view of Asada et al. (hereafter Asada; US 20080112570 A1).
Regarding claim 1, Alderson discloses a sound reduction system (Figs. 1-3) comprising:
an error sensor (E in Figs. 1B and 2) configured to produce an error signal representative of sound present in a target space (near ear canal as shown in Fig. 1A);
a reference sensor (R in Figs. 1B and 2) configured to produce a reference signal corresponding to undesired sound present in the target space;
an active noise controller (30) operatively coupled with the error sensor (E) and the reference sensor (R), the active noise controller (30) configured to produce, based on the reference signal (ref) and the error signal (err), a cancelling signal (anti-noise) representative of the undesired sound present in the target space; and
a transducer (SPKR in Figs. 1B and 2) operatively coupled with the active noise controller (30) and configured to produce, based on the cancelling signal, a first sound to destructively interfere with the undesired sound present in the target space, the transducer being further configured to produce the first sound based on an audio signal (ds+ia) (SPKR receives signals from the adder 26); wherein
the active noise controller (30) is further configured to remove from the reference signal (by 36A), based on the audio signal (ds+ia), a reference signal component (leakage, Fig. 1B) representative of audio signal components transferred via a feedback path from the transducer to the reference sensor ([0016], [0020], [0022]), and
the active noise controller (30) comprises a feedback path modeling filter (38) being a fix filter ([0022], the embodiment with a fix filter) that is supplied with the audio signal (ds+ia), and wherein the feedback path modeling filter (38) provides the reference signal component to be removed (output of 38 to 36A) and includes a predetermined transfer function that is an estimate of a transfer function of the feedback path (38 is based on a transfer function; (L(z) in Fig. 1B; ([0020], [0022]).
Alderson fails to explicitly show an audio preprocessor. However, the claimed limitation “an audio preprocessor” broadly reads on one of many well known audio processors, such as amplification or frequency adjustment, that commonly processes audio signal before it is being supplied to a speaker. Asada also teaches an earphone with noise cancellation. Similar to Alderson, an audio source provides an audio signal (S) together with anti-noise signal to a transducer. The audio signal is being adjusted using an equalizer (16) before it is being supplied to the speaker. The user would hear the audio source which has been equalized. One skilled in the art would have recognized that a general equalizer would improve the tone quality of the audio signal. As taught in Fig. 3 of Alderson, the same audio signal (ia) is applied to both the speaker and the fix filter (38), so the feedback path can be estimated. To accurately estimate the feedback path, the same equalized audio signal is expected to be applied to both the speaker and the fix filter. Thus, it would have been obvious to one of ordinary skill in the art to modify Alderson in view of Asada by providing an equalizer to the audio source before the audio source signal is being applied to the speaker and to the fix filter in order to improve the frequency response of the audio signal.
Regarding claim 2, Alderson shows that the active noise controller (30) is further configured to remove from the error signal (by 36C), based on the audio signal (ds+ia), an error signal component representative of audio signal components transferred via a secondary path (S(z) in Fig. 1B) from the transducer to the error sensor ([0009], [0016], [0022]-[0024]).
Regarding claim 6, Alderson shows that the active noise controller comprises a secondary path modeling filter (34A, 33) that is supplied with the audio signal, and wherein the second path modeling filter (34A, 33) provides the error signal component to be removed (by 36C), and has and includes a transfer function that is an estimate of a transfer function of the secondary path.
Regarding claim 7, Alderson shows that the secondary path modeling filter (34A, 33) is configured to adapt a transfer function (by 33) thereof to the transfer function of the secondary path (S(Z)) based on the audio signal (ds+ia) and the error signal after the error signal is removed therefrom.
Regarding claim 8, Alderson fails to show LMS processing scheme for adapting the secondary path modeling filter. However, it is noted that filter (32) for generating anti-noise is being adapted according to LMS processing scheme ([0022]). Filter 32 and filter 34A are similar as both representing a corresponding path and are being adapted to its corresponding transfer function based on an error signal and its input. One skilled in the art would have expected that the LMS processing scheme for filter 32 would work equally well for adapting filter 34A. Thus, it would have been obvious to one of ordinary skill in the art to modify Alderson by adapting the secondary path modeling filter using a well known processing scheme, including LMS as taught in para. [0022], in order to derive the possible coefficients representing the secondary path.
Regarding claim 9, Alderson in view of Asada shows the audio preprocessor.
Regarding claim 10, Alderson shows that the active noise controller is configured to operate according to a least mean square processing scheme ([0022]).
Regarding claim 11, Alderson shows the filtered-x LMS processing scheme (34B, 32, 31 in Fig. 3, [0022]).
Claims 12, 13, 17-22 correspond to claims 1, 2, 6-11.
Most of limitations recited in claim 24 correspond to those in claims 1 and 12. Alderson shows a computer-program product embodied in a non-transitory computer readable medium ([0025]).
Most of limitations recited in claims 26, 28 and 30 correspond to those in claims 1 and 12. Asada teaches equalizing which broadly reads on gain adjusting for selected frequency or frequencies based on the frequency response of the equalizing. Performing equalizing also delays the audio signal relative to supplying the audio signal without performing equalizing.
Claims 26, 28, 30, 31, 1, 2, 6-13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alderson (US 20130287218 A1) in view of Sites (US 20160330540 A1).
Regarding claim 26 and 31, Alderson discloses a sound reduction system (Figs. 1-3) comprising:
an error sensor (E in Figs. 1B and 2) configured to produce an error signal representative of sound present in a target space (near ear canal as shown in Fig. 1A);
a reference sensor (R in Figs. 1B and 2) configured to produce a reference signal corresponding to undesired sound present in the target space;
an active noise controller (30) operatively coupled with the error sensor (E) and the reference sensor (R), the active noise controller (30) configured to produce, based on the reference signal (ref) and the error signal (err), a cancelling signal (anti-noise) representative of the undesired sound present in the target space; and
a transducer (SPKR in Figs. 1B and 2) operatively coupled with the active noise controller (30) and configured to produce, based on the cancelling signal, a first sound to destructively interfere with the undesired sound present in the target space, the transducer being further configured to produce the first sound based on an audio signal (ds+ia) (SPKR receives signals from the adder 26); wherein
the active noise controller is further configured to remove from the reference signal (by 36A), based on the audio signal (ds+ia), a reference signal component (leakage, Fig. 1B) representative of audio signal components transferred via a feedback path from the transducer to the reference sensor ([0016], [0020], [0022]).
Alderson fails to show an audio preprocessor configured to at least one of cross-over filter, limit, loudness filter, gain adjust or delay the audio signal before the audio signal is supplied to at least one of the transducer and a secondary path modeling filter.
However, the claimed limitation “an audio preprocessor” broadly reads on one of many well known audio processors, such as amplification or frequency adjustment, that commonly processes audio signal before it is being supplied to a speaker. Besides those well known features as mentioned before, other preprocessing could be applied. Sites teaches a headphone with a ANC controller (13, [0003]). The audio signal is being preprocessed by cross-over filtering (12; [0028]). The audio signal is also being utilized for charging power supply (15, [0023], [0028]). Thus, it would have been obvious to one of ordinary skill in the art to modify Alderson in view Sites by incorporating cross-over filtering and charging circuit in order to provide signal for charging the battery while the audio signal to the loudspeaker and the noise is being cancelled.
	Claim 28 corresponds to claim 26 discussed above.
Most of limitations recited in claim 30 correspond to those in claim 26 discussed above. Alderson shows a computer-program product embodied in a non-transitory computer readable medium ([0025]).
Most of limitations in claims 1 and 12 correspond to those in claim 26 discussed above. Alderson shows that the active noise controller (30) comprises a feedback path modeling filter (38) being a fix filter ([0022], the embodiment with a fix filter) that is supplied with the audio signal (ds+ia), and wherein the feedback path modeling filter (38) provides the reference signal component to be removed (output of 38 to 36A) and includes a predetermined transfer function that is an estimate of a transfer function of the feedback path (38 is based on a transfer function; (L(z) in Fig. 1B; ([0020], [0022]).
Regarding claims 2 and 13, Alderson shows that the active noise controller (30) is further configured to remove from the error signal (by 36C), based on the audio signal (ds+ia), an error signal component representative of audio signal components transferred via a secondary path (S(z) in Fig. 1B) from the transducer to the error sensor ([0009], [0016], [0022]-[0024]).
Regarding claim 6 and 17, Alderson shows that the active noise controller comprises a secondary path modeling filter (34A, 33) that is supplied with the audio signal, and wherein the second path modeling filter (34A, 33) provides the error signal component to be removed (by 36C), and has and includes a transfer function that is an estimate of a transfer function of the secondary path.
Regarding claims 7 and 18, Alderson shows that the secondary path modeling filter (34A, 33) is configured to adapt a transfer function (by 33) thereof to the transfer function of the secondary path (S(Z)) based on the audio signal (ds+ia) and the error signal after the error signal is removed therefrom.
Regarding claims 8 and 19, Alderson fails to show LMS processing scheme for adapting the secondary path modeling filter. However, it is noted that filter (32) for generating anti-noise is being adapted according to LMS processing scheme ([0022]). Filter 32 and filter 34A are similar as both representing a corresponding path and are being adapted to its corresponding transfer function based on an error signal and its input. One skilled in the art would have expected that the LMS processing scheme for filter 32 would work equally well for adapting filter 34A. Thus, it would have been obvious to one of ordinary skill in the art to modify Alderson by adapting the secondary path modeling filter using a well known processing scheme, including LMS as taught in para. [0022], in order to derive the possible coefficients representing the secondary path.
Regarding claims 9 and 20, Alderson in view of Sites shows the audio preprocessor.
Regarding claims 10 and 21, Alderson shows that the active noise controller is configured to operate according to a least mean square processing scheme ([0022]).
Regarding claims 11 and 22, Alderson shows the filtered-x LMS processing scheme (34B, 32, 31 in Fig. 3, [0022]).
Claims 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wertz et al. (hereafter Wertz; US 20100124337 A1) in view of Alderson.
Regarding claim 25, Wertz discloses a multi-channel sound reduction system comprising:
a plurality of error sensors (502, 504 in Fig. 5) configured to produce a plurality of error signals representative of sound present in a target space (spaced occupied with the error microphones; [0053]);
a plurality of reference sensors (510, 512) configured to produce a plurality of reference signals corresponding to undesired sound present in the target space ([0051]);
an active noise controller (513) operatively coupled with the plurality of errors sensors and the plurality of reference sensors, the active noise controller configured to produce, based on the plurality of reference signals and the plurality of error signals, a cancelling signal (524) representative of the undesired sound present in the target space; and
a transducer (coupled to 528, e.g.) operatively coupled with the active noise controller (513) and configured to produce, based on the cancelling signal (524), a first sound (sound representing 524, e.g.) to destructively interfere with the undesired sound present in the target space, the transducer being further configured to produce the first sound based on M>1 audio signals (520 inherently has M>1 signals).
Wertz fails to show that the active noise controller is further configured to remove from the plurality of reference signals, based on the M>1 audio signals, corresponding reference signal components representative of audio signal components transferred via a feedback path from the transducer to the plurality of reference sensors. Alderson also teaches an active noise control. With a leakage path adaptive filter (38), the audio signal component, generated by the speaker, reached to the reference microphone would be removed from the reference signal (see Figs. 1 and 3, [0022]). This design would prevent ANC controller from trying to adapt and cancel the audio signal ([0016]). Although Alderson’s system is a single-channel, one skilled in the art would have expected that the feedback component, due to the audio signal generated from the speaker, would reach the plurality of reference microphones in Wertz given that the reference microphones are open to detect acoustic sound within the space ([0051]). Thus, it would have been obvious to one of ordinary skill in the art to modify Wertz in view of Alderson by having a filter generating the expected feedback component due to the audio signal and removing the expected feedback component from the reference signal in order to ensure that the ANC controller generates signal to cancel ambient noise, not the audio source.
	Claim 27 corresponds to claim 25 discussed above.
	Most of limitations in claim 29 correspond to claim 25 discussed above. Both Wertz ([0050]) and Alderson teaches non-transitory computer readable medium (44, [0025]).

Response to Arguments
Applicant’s arguments with respect to claim 31, a newly added claim, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.
On p. 12, applicant argued that Asada fails to show that the equalized audio signal is provided to both a loudspeaker and to a fix filter as required in claim 1. The argument is not persuasive. The claimed audio signal is a desired signal, such as radio, that the user would like to hear. Alderson states such (“…desired downlink speech and other internal intended for reproduction by speaker…” in [0020]). Asada also teach a music signal or telephone conversation voice could be the audio signal ([0148]). Asada also clearly teaches that the audio signal (S) is being preprocessed (by 16) before it is being supplied to the loudspeaker. Thus, one skilled in the art can see that the combination of Alderson and Asada teaches providing the preprocessed audio signal to a loudspeaker. As for also providing the preprocessed audio signal to the fixed filter, one skilled in the art would have done so based on the concept of removing the feedback to the reference sensor as taught in Alderson. Signal ds+ia is applied to the loudspeaker (see adder 26 in Fig. 2 of Alderson). Due to the leakage (a feedback path), as illustrated in Fig. 1B of Alderson, some of the signal ds+ia reproduced by the loudspeaker (SPKR) will be sensed by the reference microphone (R). To remove ds+ia detected by the reference sensor, as illustrated in Fig. 3 of Alderson, ds+ia is applied to a model (38) and the output of the model is being subtracted from the signal from the reference signal (element 36A). Referring back to the preprocessed audio signal as taught in the combination of Alderson and Asada, one skilled in the art would have reasonably expected that the reference sensor would similarly sense the preprocessed audio signal. Assuming the audio signal ds+ia is X, and the preprocessed ds+ia is X’. The basic concept taught in Alderson can be represented by symbol X in a simplified version. The loudspeaker reproduces the signal X, the reference sensor will detect the feedback based on the reproduced X, and the model takes X as input and generated an estimated feedback X to be removed at element 36A. With the combination of Alderson and Asada, the loudspeaker reproduces the preprocessed signal X’, the reference sensor will detect the feedback based on the reproduced X’, and the model takes X’ as input and generated an estimated feedback X’ to be removed at element 36A. Thus, one skilled in the art would apply both the preprocessed audio signal to both the loudspeaker and the fixed filter. 
On p. 12, applicant argued that the equalizer taught by Asada cannot be read as the claimed “performs at least one of cross filtering, limiting, loudness filtering, gain adjustment or delay before the audio signal is applied to at least one of the transducer and a secondary path modeling filter”. The office disagrees. Absent of defining or providing any detail of each of the claimed process to be performed, one or more of the claimed process is being interpreted under broadest reasonable interpretation. Equalizer, as known to one skilled in the art, adjusts the signals in plurality of bands. Therefore, equalizer reads on at least one of gain adjustment for one or more frequency bands, limiting amplitude for one or more frequency bands and delaying audio signal. Applicant’s argument that the equalizer E in Asada is represented by a transfer function shown in Fig. 3 is irrelevant to the claimed feature recited in the current invention. Asada is cited to show preprocessing an audio signal, such as providing equalization of a song before it is applied to the speaker, is a well known feature for headphones.
On p. 13-p.14, applicant argued that Wertz simply provides a single-channel system, not multi-channel system. The office disagrees. Fig. 5 of Wertz clearly shows multiple error sensors (504, [0053]), multiple reference sensors (501, [0051]), an active noise controller (500), and a transducer (coupled to 528 or 530). Given the teaching from Alderson, the audio signal reproduced by the loudspeaker would be detected by the reference sensor in a single channel system (Fig. 1B), one skilled in the art would have expected a similar leakage would be detected by the plural reference sensors in the multi-channel system taught in Wertz. Thus, it would have been obvious to one of ordinary skill in the art to modify Wertz in view of Alderson in order to remove the feedback component due to the reproduced audio signal from the transducer from the reference signal before the reference signal is being processed the ANC controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/Primary Examiner, Art Unit 2654